Case 1:18-cv-02134-RJD-VMS Document 86 Filed 05/27/19 Page 1 of 30 PageID #: 672


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF NEW YORK


DENISE MCGRATH,

      Plaintiff,                                    Civ. No. 18-CV-02134-RJD-VMS

              v.

BAYER HEALTHCARE
PHARMACEUTICALS INC.;
BAYER CORPORATION; BAYER
HEALTHCARE LLC; BRACCO
DIAGNOSTICS, INC.; and
MCKESSON CORPORATION,

      Defendants.

             PLAINTIFF’S SECOND AMENDED COMPLAINT FOR DAMAGES
        Comes now Plaintiff Denise McGrath (“Plaintiff”) and alleges as follows:

                                  PARTIES AND BACKGROUND

        1.         Gadolinium is a highly toxic heavy metal and rare earth element. It does not

 occur naturally in the human body. The only known route for gadolinium to enter the human

 body is by injection of a gadolinium-based contrast agent.

        2.         Plaintiff Denise McGrath is a resident of Brooklyn, New York. Ms. McGrath was

 injected with linear gadolinium-based contrast agents (“GBCAs”) prior to receiving several

 MRIs in New York. Contrary to the defendant’s promotion of GBCAs as being benign contrast

 agents that harmlessly exit the body shortly after administration in patients with normal kidney

 function, Ms. McGrath continues to have retained gadolinium in her body, years after being

 administered the GBCAs.

        3.         On or around February 24, 2015 and June 15, 2015, Denise McGrath received

 injections of the linear GBCA Multihance in New York. On or around July 22, 2015, Denise

 McGrath received an injection of the linear GBCA Magnevist in New York.

        4.         On September 1, 2015, Denise McGrath received urine test results indicating that

 the heavy metal gadolinium from the GBCAs remained within her body. On November 9, 2015,

 Denise McGrath received urine test results confirming her body has retained gadolinium from
Case 1:18-cv-02134-RJD-VMS Document 86 Filed 05/27/19 Page 2 of 30 PageID #: 673



 the GBCAs she was given.

        5.      Plaintiff’s primary injuries alleged herein are caused by gadolinium retention in

 multiple organs (brain, heart, liver, kidney, bones, and skin). The gadolinium, a toxic heavy

 metal, caused fibrosis in organs, bone, and skin, and crossed the blood-brain barrier and

 deposited in the neuronal nuclei of her brain. Denise McGrath suffers from joint pain, skin and

 muscle pain, muscle weakness, brain fog, and other injuries caused by the gadolinium that is

 retained in her body.

        6.      GBCAs induce cell death and have toxic effects on the mitochondrial function of

 differentiated human neurons.1 The magnitude of the measured toxicity broadly increases as the

 kinetic stability of the contrast agent decreases, and the lower stability agents (such as those

 given to Plaintiff) induce toxicity at concentrations that fall within the range detected in some

 autopsy patients. The magnitude of the toxicity increases with concentration.

        7.      “Gadolinium-based contrast agent-induced adverse effects are entirely man-made

 diseases. Contemporary medicine cannot revoke its responsibility for complications that occur

 from the intravenous administration of non-physiologic rare earth metals. Translational scientists

 are obliged not to be indifferent to patients with gadolinium retention or systemic fibrosis.

 Medical and environmental research cannot divest itself of the responsibility for understanding

 how retained gadolinium elicits pathologic effects. Risk is the product of consequence and

 probability. The consequence of an incurable, chronically painful, and debilitating disorder

 eclipses the probability of acquiring gadolinium- based contrast agent-induced toxicity with

 regularity in our clinics and hospitals. We demonstrate that gadolinium-based contrast agents

 vandalize subcellular organelles and subvert normal mitochondrial function in the kidney in a

 manner akin to common conditions, such as obesity. These discoveries will help break the

 vicious cycle in which gadolinium-based contrast agent exposure in patients with normal kidney

 function or in obese patients lend to the susceptibility to gadolinium-mediated renal

 1
  Bower DV, et al., Gadolinium-Based MRI Contrast agents Induce Mitochondrial Toxicity and
 Cell Death in Human Neurons, and Toxicity Increases With Reduced Kinetic Stability of the
 Agent. Invest. Radiol. 2019; 00: 00-00)
                                              2
Case 1:18-cv-02134-RJD-VMS Document 86 Filed 05/27/19 Page 3 of 30 PageID #: 674



 pathologies.”2

         8.       There is widespread evidence that GBCAs are biologically-active and can trigger

 profound systemic fibrosis.3,4,5, 6, 7, 8

         9.       The specific markers for GBCA-induced systemic fibrosis have been found in a

 patient with normal renal function who underwent 61 contrast-enhanced examinations (a variety

 of gadolinium-based contrast agents, including MultiHance, Magnevist, Omniscan, and

 ProHance) between 19 and 30 years of age. A skin biopsy demonstrated the presence of

 gadolinium, with absorbance peaks matching those of Magnevist and MultiHance. Joint

 contractures (a major clinical criterion for NSF) was present in his neck and all four extremities

 to the point where the patient became non-ambulatory.9

         10.      Plaintiff was never warned about the risks of gadolinium retention because she

 had normal renal function and the GBCA manufacturers chose to only provide warnings to

 patients with reduced renal function.

         11.      Defendants Bayer HealthCare Pharmaceuticals Inc., Bayer Corporation, and

 Bayer Healthcare LLC (collectively referred to as the “Bayer Defendants’) manufacture, market,

 and sell Magnevist, a gadolinium-based contrast agent that was injected into Plaintiff’s body.

         12.      Defendant Bayer Healthcare Pharmaceuticals Inc. is a Delaware corporation with

 2
   Do C, et al. Gadolinium-based contrast agents: Stimulators of myeloid-induced renal fibrosis
 and major metabolic disruptors. Elsevier Toxicology and Pharmacology. 2019.
 3
   Do, C., et al., Type of MRI contrast, tissue gadolinium, and fibrosis. Am J Physiol Renal
 Physiol, 2014. 307(7): p. F844-55.
 4
   Wagner, B., et al., Nephrogenic systemic fibrosis: Evidence for bone marrow derived fibrocytes
 in skin, liver, and heart lesions using a 5/6 nephrectomy rodent model. Am J Pathol, 2012.
 181(6): p. 1941-52.
 5
   Drel, V.R., et al., Centrality of bone marrow in the severity of gadolinium-based contrast-
 induced systemic fibrosis. FASEB J, 2016. 30(9): p. 3026-38.
 6
   Corot, C., et al., Structure-activity relationship of macrocyclic and linear gadolinium chelates:
 investigation of transmetallation effect on the zinc dependent metallopeptidase angiotensin-
 converting enzyme. J Magn Reason Imaging, 1998. 8(3): p. 695-702.
 7
   Bhagavathula, N., et al., Fibroblast response to gadolinium: role for platelet derived growth
 factor receptor. Invest Radiol, 2010. 45(12): p. 769-77.
 8
   Sieber, M.A., et al., A preclinical study to investigate the development of nephrogenic systemic
 fibrosis: a possible role for gadolinium-based contrast media. Invest Radiol, 2008. 43(1): p. 65-
 75.
 9
   Roberts, D.R., et al., High Levels of Gadolinium Deposition in the Skin of a Patient With
 Normal Renal Function. Invest Radiol, 2016. 51(5): p. 280-9.
                                                     3
Case 1:18-cv-02134-RJD-VMS Document 86 Filed 05/27/19 Page 4 of 30 PageID #: 675



 its principal place of business in New Jersey. Defendant Bayer Healthcare Pharmaceuticals Inc.

 is the United States pharmaceuticals unit of Bayer Healthcare LLC. Bayer Healthcare

 Pharmaceuticals Inc. is engaged in the business of designing, licensing, manufacturing,

 distributing, selling, marketing, and/or introducing Magnevist into interstate commerce, either

 directly or indirectly through third parties or related entities. This court has personal jurisdiction

 over said Defendant under the doctrine of specific jurisdiction because said Defendant

 purposefully availed itself of the benefits and protections of this state’s laws, and Plaintiff’s

 claim arises out of Defendant’s forum-related activities.

        13.     Defendant Bayer Corporation is an Indiana corporation with its headquarters
 located in Pennsylvania. Defendant Bayer Corporation is engaged in the business of designing,

 licensing, manufacturing, distributing, selling, marketing, and/or introducing Magnevist into

 interstate commerce, either directly or indirectly through third parties or related entities. This

 court has personal jurisdiction over said Defendant under the doctrine of specific jurisdiction

 because said Defendant purposefully availed itself of the benefits and protections of this state’s

 laws, and Plaintiff’s claim arises out of Defendant’s forum-related activities.

        14.     Defendant Bayer HealthCare LLC is a Delaware LLC with its headquarters

 located in New Jersey. Bayer HealthCare LLC is engaged in the business of designing,

 licensing, manufacturing, distributing, selling, marketing, and/or introducing Magnevist into

 interstate commerce, either directly or indirectly through third parties or related entities. This

 court has personal jurisdiction over said Defendant under the doctrine of specific jurisdiction

 because said Defendant purposefully availed itself of the benefits and protections of this state’s

 laws, and Plaintiff’s claim arises out of Defendant’s forum-related activities. This Court has

 personal jurisdiction over Bayer HealthCare LLC under the doctrine of specific jurisdiction

 because the subject incident arises out of and relates to Bayer HealthCare LLC’s forum-related

 activities – namely the marketing, advertising, and sale of Magnevist to Denise McGrath and her

 doctors. No member or owner of Bayer HealthCare LLC is domiciled in New York. The officers

 of Bayer HealthCare LLC reside in Pennsylvania, New Jersey, Kansas, and California. Bayer

                                                    4
Case 1:18-cv-02134-RJD-VMS Document 86 Filed 05/27/19 Page 5 of 30 PageID #: 676



 HealthCare LLC members and owners are Delaware corporations or limited liability companies.

 For any member of Bayer HealthCare LLC that is also a limited liability company, all of their

 underlying members and owners are Delaware or European corporations or limited partnerships.

        15.     Defendant Bracco Diagnostics Inc. manufactures, tests, markets, advertises, and

 sells the linear GBCA named MultiHance.

        16.     Defendant Bracco Diagnostics, Inc. is a Delaware corporation with its principal

 place of business in New Jersey. Bracco Diagnostics, Inc. is engaged in the business of

 designing, licensing, manufacturing, distributing, selling, marketing, and/or introducing

 MultiHance into interstate commerce, either directly or indirectly through third parties or related
 entities. This court has personal jurisdiction over said Defendant under the doctrine of specific

 jurisdiction because said Defendant purposefully availed itself of the benefits and protections of

 this state’s laws, and Plaintiff’s claim arises out of Defendant’s forum-related activities.

        17.     Defendant McKesson Corporation (“McKesson”) distributes Magnevist,

 MultiHance and other gadolinium-based contrast agents in New York. Plaintiff alleges that

 McKesson distributed the Magnevist and MultiHance that was injected into Plaintiff.

        18.     Defendant McKesson Corporation is a Delaware corporation with its principal

 place of business in California. McKesson Corporation is duly authorized to conduct business in

 the state of New York and does significant business in the Eastern District of New York.

 McKesson is engaged in the business of storing, distributing, selling, marketing, and/or

 introducing Magnevist and MultiHance into interstate commerce, either directly or indirectly

 through third parties or related entities. This court has personal jurisdiction over said Defendant

 under the doctrine of specific jurisdiction because said Defendant purposefully availed itself of

 the benefits and protections of this state’s laws, and Plaintiff’s claim arises out of Defendant’s

 forum-related activities.

        19.     As used herein, “Defendants” includes Bayer HealthCare Pharmaceuticals Inc.,

 Bayer Corporation, and Bayer Healthcare LLC, Bracco Diagnostics, Inc., and McKesson

 Corporation.

                                                   5
Case 1:18-cv-02134-RJD-VMS Document 86 Filed 05/27/19 Page 6 of 30 PageID #: 677



        20.     Defendants are authorized to do business in the Eastern District of New York and

 derive substantial income from doing business in this state.

        21.     Upon information and belief, Defendants purposefully availed themselves of the

 privilege of conducting activities with the Eastern District of New York, thus invoking the

 benefits and protections of its laws.

        22.     Upon information and belief, Defendants did act together to design, sell,

 advertise, manufacture, promote and/or distribute Magnevist and MultiHance, with full

 knowledge of its dangerous and defective nature.

                                  JURISDICTION AND VENUE

        23.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 (diversity

 jurisdiction). The amount in controversy exceeds $75,000 exclusive of interest and costs. There

 is complete diversity of citizenship between Plaintiff and Defendants. Plaintiff is a resident and

 citizen of and is domiciled in the State of New York. As set forth more fully above, all

 Defendants are entities organized in states other than the State of New York, all Defendants have

 their principal place of business in a state other than the State of New York, and none of the

 Defendants is a citizen or resident of the State of New York.

        24.     This Court has personal jurisdiction over Defendants, each of which is licensed to

 conduct and/or is systematically and continuously conducting business in this state, including,

 but not limited to, the marketing, researching, testing, advertising, selling, and distributing of
 drugs, including GBCA’s of the type received by Ms. McGrath, to the residents in this state.

        25.     The Bayer Defendants, at all relevant times, have and had significant contacts

 with the State of New York. The Bayer Defendants are all registered to do business in the State

 of New York with the New York Secretary of State. The Bayer Defendants operated at facility

 in Tarrytown, New York. The Bayer Defendants conducted clinical trials and other research

 regarding Magnevist in the State of New York. The Bayer Defendants sold the Magnevist that

 was administered to Plaintiff in the State of New York. Plaintiff received the injection of

 Defendant’s Magnevist in the State of New York.

                                                   6
Case 1:18-cv-02134-RJD-VMS Document 86 Filed 05/27/19 Page 7 of 30 PageID #: 678



        26.     Defendant Bracco Diagnostics, Inc., at all relevant times, has and had significant

 contacts with the State of New York, including conducting clinical trials and other research

 regarding MultiHance in the State of New York. Defendant Bracco Diagnostics sold the

 MultiHance that was administered to Plaintiff in the State of New York. Plaintiff received the

 injection of Defendant’s MultiHance in the State of New York.

        27.     Defendant McKesson Corporation at all relevant times, has and had significant

 contacts with the State of New York. Defendant McKesson Corporation is registered to do

 business in the State of New York with the New York Secretary of State. Defendant McKesson

 Corporation distributed and sold the Magnevist and MultiHance that was administered to
 Plaintiff in the State of New York. Plaintiff received the injections of the Magnevist and

 MultiHance in the State of New York.

        28.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(a), because Plaintiff

 lives in, and suffered her injuries in, this District. Defendants marketed, advertised, and

 distributed the dangerous product in this District, Defendants do substantial business in this state

 and within this District, and Defendants developed, manufactured, promoted, marketed, tested,

 researched, distributed, warranted, and sold the referenced GBCAs in interstate commerce.

                      FACTS COMMON TO ALL CAUSES OF ACTION

        29.     Plaintiff Denise McGrath underwent MRIs during which she was injected with

 the linear GBCAs Magnevist and MultiHance. Plaintiff Denise McGrath had normal kidney
 function at the time she was injected with these GBCAs. The gadolinium that Ms. McGrath was

 injected with was retained in her body and resulted in fibrosis in her organs, skin, and bones,

 retained gadolinium in the neuronal nuclei of her brain, and related injuries.

        30.     The type of gadolinium retention sustained by Plaintiff occurs in patients with

 normal or near-normal renal function that develop persistent symptoms that arise hours to

 months after the administration of a linear gadolinium-based contrast agent. Ms. McGrath had

 no preexisting disease or subsequently developed disease of an alternate known process to

 account for the symptoms. This is a progressive condition for which there is no known cure.

                                                  7
Case 1:18-cv-02134-RJD-VMS Document 86 Filed 05/27/19 Page 8 of 30 PageID #: 679



        31.        During the years that Defendants manufactured, marketed, distributed, sold, and

 administered linear gadolinium-based contrast agents, there have been numerous case reports,

 studies, assessments, papers, peer reviewed literature, and other clinical data that have described

 and/or demonstrated gadolinium retention in connection with the use of linear gadolinium-based

 contrast agents

        32.        Defendants failed to warn Plaintiff and her healthcare providers about the serious

 health risks associated with linear gadolinium-based contrast agents, and failed to disclose the

 fact that there were safer alternatives (e.g., macrocyclic agents instead of linear agents).

        33.        As a direct and proximate result of receiving injections of linear gadolinium-
 based contrast agents manufactured, distributed, marketed, and/or sold by Defendants, Plaintiff

 developed gadolinium retention resulting in fibrosis in her organs, skin, and bones, retained

 gadolinium in her brain, and related injuries.

        34.        Defendants have repeatedly and consistently failed to advise consumers and their

 healthcare providers of the causal relationship between linear gadolinium-based contrast agents

 and gadolinium retention resulting in fibrosis in the organs, skin, and bones, retained gadolinium

 in the brain, and related injuries. Defendants knew or should have known of the risks posed by

 linear gadolinium-based contrast agents to individuals with normal or near-normal kidney

 function.

        35.        Had Plaintiff and/or her healthcare providers been warned about the risks

 associated with linear gadolinium-based contrast agents, she would not have been administered

 linear gadolinium-based contrast agents and would not have been afflicted with gadolinium

 retention resulting in fibrosis in her organs, skin, and bones, retained gadolinium in her brain,

 and related injuries.

        36.        As a direct and proximate result of Plaintiff being administered linear gadolinium-

 based contrast agents, she has suffered severe physical injury and pain and suffering, including,

 but not limited to, gadolinium retention resulting in fibrosis in her organs, skin, and bones,

 retained gadolinium in her brain, and related injuries.

                                                    8
Case 1:18-cv-02134-RJD-VMS Document 86 Filed 05/27/19 Page 9 of 30 PageID #: 680



         37.        As a direct and proximate result of being administered linear gadolinium-based

 contrast agents, Plaintiff suffered and continues to suffer significant mental anguish and

 emotional distress and will continue to suffer significant mental anguish and emotional distress

 in the future.

         38.        As a direct and proximate result of being administered linear gadolinium-based

 contrast agents, Plaintiff has also incurred medical expenses and other economic damages and

 will continue to incur such expenses in the future.

         39.        The nature of Plaintiff’s injuries and damages, and their relationship to linear

 gadolinium-based contrast agents, were not discovered, and through reasonable care and due
 diligence could not have been discovered, by Plaintiff, until a time less than two years before the

 filing of this complaint. Prior to filing this complaint, Ms. McGrath took a urine test that

 conclusively demonstrated the continued presence of toxic levels of gadolinium in her body.

         40.        The manufacturers of the linear GBCAs have known since the 1980s that their

 drugs could cause retention of toxic gadolinium. But their claims to the public and healthcare

 providers have been misleading and false.

         41.        In 1984 – prior to FDA approval – the inventors of linear gadolinium-based

 contrast agents claimed that their product, Gd-DTPA, did not cross the blood-brain barrier, and

 that the bonds between the toxic gadolinium and its protective coating did not break inside the

 body. Additionally, they claimed that there would be no toxic gadolinium residue left behind to

 cause illness.10

         42.        There are two basic types of contrast agents differentiated by their chemical

 structure – linear agents and macrocyclic agents. The main difference is that the linear agents do

 not fully surround the gadolinium ion, whereas the macrocyclic agents form a more complete

 ring around the gadolinium ion which creates a stronger bond. The linear agents include:

 Magnevist (manufactured by Bayer), Omniscan (manufactured by GE), OptiMark (manufactured


 10
   Brasch RC. Inherent contrast in magnetic resonance imaging and the potential for contrast enhancement – the
 1984 Henry Garland lecture. West J Med. 1985 Jun; 142:847-853.
                                                         9
Case 1:18-cv-02134-RJD-VMS Document 86 Filed 05/27/19 Page 10 of 30 PageID #: 681



  by Guerbet/ Mallinckrodt/ Liebel-Flarsheim), and MultiHance (manufactured by Bracco).

          43.      Magnevist, a linear agent, was the first gadolinium-based contrast agent to reach

  the market after receiving FDA approval in 1988.

          44.      In 1988 it was recognized in a paper that gadolinium was breaking free from the

  bonds in the linear-based contrast agents and this was in part due to the competition for its

  protective layer (chelate) by other essential metals in the body such as zinc, copper, and iron.11

  Furthermore, emerging science showed that the bond between toxic gadolinium and its chelate or

  cage (Gd-DTPA) became very weak and separates easily in low pH conditions such as those

  found in many compartments of the human body including extracellular fluid spaces.

          45.      Stability differences among gadolinium contrast agents have long been

  recognized in laboratory (in vitro), and deposition of toxic gadolinium in tissues has been

  described in animal models since at least 1984. The first major study that showed deposition in

  humans appeared in 1998 regarding patients with renal failure and later in 2004 in patients with

  normal renal function.12

          46.      Laboratory (in vitro) studies assessing the stability of each gadolinium-based

  contrast agent in human blood were performed and demonstrated that, over time, greater

  percentages of gadolinium were released from linear agents as compared to the macrocyclic

  agents.13

          47.      The lack of stability seen within the linear agents was dismissed as an issue by the
  defendants claiming that the GBCA’s were excreted out of the body according to the drug’s

  claimed half-life, before the chelate could release the toxic gadolinium. However, it was later

  noted that some conditions could cause prolonged retention of the contrast agents, thus allowing

  more toxic gadolinium to be released in the bodies of patients. In addition, a delayed elimination

  11
     Huckle JE, Altun E, Jay M, et al. Gadolinium deposition in humans: when did we learn that gadolinium was
  deposited in vivo? Invest. Radiol. 2016; 51:236-240.
  12
     Id.
  13
     Tweedle MF, Eaton SM, Eckelman WC, et al. Comparative chemical structure and pharmacokinetics of MRI
  contrast agents. Invest. Radiol. 1988; 23 (suppl 1): S236-S239; see also Frenzel T, Lengsfeld P, Schimer H, et al.
  Stability of gadolinium-based magnetic resonance imaging contrast agents in serum at 37 degrees C. Invest. Radiol.
  2008; 43:817-828.
                                                          10
Case 1:18-cv-02134-RJD-VMS Document 86 Filed 05/27/19 Page 11 of 30 PageID #: 682



  phase of the gadolinium-based contrast agents would later be discovered.

            48.    Peer-reviewed articles on the deposition of gadolinium in animals with normal

  renal function, some illustrating deleterious consequences, have been published as early as

  1984.14

            49.    Three months after the FDA approval of GE’s Omniscan (a linear contrast agent)

  in 1993 the preclinical safety assessment and pharmacokinetic data were published describing its

  pharmacokinetics in rats, rabbits, and cynomolgus monkeys. These studies noted that while

  toxic gadolinium was no longer detectable in the blood 7-days after administration, quantifiable

  concentrations of gadolinium were persistent in both the renal cortex and areas around bone

  cartilage.15

            50.    The first report of toxic gadolinium retention in humans may have been presented

  in September 1989, a little over 1 year after the approval of Magnevist. Authors Tien et al.

  reported that intracerebral masses “remained enhanced on MRI images obtained 8 days after

  injection of gadolinium DTPA dimeglumine (Magnevist).”16 Subsequent chemical analysis

  revealed that a high concentration of gadolinium remained in the tissue.

            51.    Defendants knew that their linear GBCAs did not have very stable bonds and

  could come apart easily causing significant toxicity in humans. Defendants have known about

  the risks that linear gadolinium-based contrast agents pose to people with normal kidney function

  for years. Pharmacokinetic studies in 1991 indicated that gadolinium retention was occurring in
  people with normal renal function.17

            52.    In 2004, gadolinium was shown to be deposited in the resected femoral heads

  (bones) of people who had undergone gadolinium MRI studies.18 Since then, studies have

  14
     Weinman HJ, Brasch RC, Press WR, et al. Characteristics of gadolinium-DTPA complex: a potential NMR
  contrast agent. AJR Am J Roentgenol. 1984; 142: 619-624.
  15
     Harpur ES, Worah D, Hals PA, et al. Preclinical safety assessment and pharmaco-kinetics of gadodiamide
  injection, a new magnetic resonance imaging contrast agent. Invest Radiol. 1993; 28 (suppl 1): S28-S43.
  16
     Tien RD, Brasch RC, Jackson DE, et al. Cerebral Erdheim-Chester disease: persistent enhancement with Gd-
  DTPA on MR images. Radiology. 1989; 172:791-792.
  17
     Schumann-Giampieri G, Krestin G. Pharmacokinetics of Gd-DTPA in patients with chronic renal failure. Invest
  Radiol., 1991; 26:975-979.
  18
     Gibby WA, Gibby KA, Gibby WA. Comparison of Gd DTPA-BMA (Omniscan) versus Gd HP-DO3 (ProHance)
                                                        11
Case 1:18-cv-02134-RJD-VMS Document 86 Filed 05/27/19 Page 12 of 30 PageID #: 683



  continued to indicate that gadolinium remains within people’s bodies long after the suggested

  half-life.

          53.      Despite this well-documented evidence of gadolinium retention, Defendants have

  continuously failed to warn consumers and their healthcare providers on the label of their

  products, or anywhere that a patient or physician could be informed.

          54.      Dermatologists, nephrologists, and other scientists connected the administration

  of linear gadolinium-based contrast agents to a rapidly progressive, debilitating and often fatal

  condition called gadolinium-induced “Nephrogenic” Systemic Fibrosis (NSF), prompting the

  Food and Drug Administration (FDA) to issue a black box warning regarding the release of toxic
  gadolinium from the linear contrast agents, and its long-term retention in the bodies of animals

  and humans (for patients with abnormal kidney function) on all gadolinium-based contrast

  agents in 2007.

          55.      Because of the black box warning and the medical community’s awareness of the

  clear causal connection between GBCAs and NSF in renally impaired patients, the incidence of

  NSF has all but disappeared, as healthcare practitioners have universally changed MRI

  prescription habits.

          56.      It is now settled in the medical community that GBCAs are a cause of NSF.

  Authoritative and reliable medical literature has reported that the relative risk for development of

  the disease in renally impaired patients exposed to GBCAs might be as high as 41 (a 4,000%

  increased risk over baseline) compared to baseline.19

          57.      The kidneys play a central role in the body’s clearance of GBCAs, but the name

  “nephrogenic” systemic fibrosis is misleading, as there is in fact no evidence that this systemic

  fibrotic condition is in any was caused by the kidneys.

          58.      Instead, the kidneys are simply a catalyst, insofar as impaired renal function


  retention in human bone tissue by inductively coupled plasma atomic emission spectroscopy. Invest Radiol., 2004;
  39:138-142.
  19
    Wagner B., et al. Pathophysiology of gadolinium-associated systemic fibrosis. Am. J. Physiol.
  Renal Physiol., 311(1): p. F1-11 (2016).
                                                12
Case 1:18-cv-02134-RJD-VMS Document 86 Filed 05/27/19 Page 13 of 30 PageID #: 684



  results in the body’s prolonged exposure to a GBCA dose from an imaging event.

         59.      Defendants corrected their label to include contraindications for use in people

  with kidney disease and acute kidney injury.

         60.      There were over 500 NSF cases reported and estimated to be well over a thousand

  non-reported.

         61.      The vast majority of the medical community was not aware, until recently, of any

  disease that was associated with gadolinium other than NSF, which was defined as only

  occurring in patients with renal failure.

         62.      Indeed, by 2017, FDA and industry were forced to acknowledge that gadolinium
  retention is not a problem only in patients with renal impairment, but instead, that the evidence is

  now unequivocal that GBCA exposure results in gadolinium being retained in the bodies – tissue

  and organs, including skin, bones, liver, and brain – of patients who do not suffer from clinically

  diagnosed renal impairment.

         63.      As manufacturers and sellers of Mutlihance and Magnevist, the onus is/was on

  Defendants Bayer HealthCare Pharmaceuticals Inc., Bayer Corporation, Bayer Healthcare LLC,

  Bracco Diagnostics, Inc., and McKesson Corporation to ensure the safety of their products. After

  it was discovered the GBCAs were the cause of NSF in patients with clinically diagnosed renal

  impairment, Defendants could have and should have researched GBCA safety and the

  possibility/effects of retention in patients not clinically diagnosed with renal impairment.

  Defendants could have and should have used this newly acquired information and evidence to

  sound the alarm that non-renally impaired recipients of their products Magnevist and Multihance

  were at risk for gadolinium retention and toxicity.

         64.      The Supreme Court in Wyeth v. Levine held that “As the FDA explained in its

  notice of the final rule, “ ‘newly acquired information’ ” is not limited to new data, but also

  encompasses “new analyses of previously submitted data.” Wyeth v. Levine, 555 U.S. at 569. As

  such, Defendants could have always re-analyzed the safety information they had on Magnevist

  and Multihance. Based on this new health and safety information, at any time post-approval,

                                                   13
Case 1:18-cv-02134-RJD-VMS Document 86 Filed 05/27/19 Page 14 of 30 PageID #: 685



  Defendants could have sought a label change, including doing it without first obtaining FDA

  approval under a “Changes Being Effected (CBE)” label change. Even though Defendants knew

  of these serious health reports, they nonetheless failed to timely and adequately warn its

  customers, including Plaintiff and her healthcare providers, about the serious health risks of

  gadolinium retention.

           65.     In May 2013, a study was initiated to further investigate the safety of six different

  commercially used Gadolinium-containing contrast agents. The study was requested by the

  European Medicines Agency to further investigate whether Gadolinium in human bone and skin

  are retained for a long time after administration of Gadolinium-containing contrast agents. The

  study was developed to evaluate Gadolinium retention in patients with renal function ranging

  from stable to severely impaired renal function.20

           66.     In October 2014, Bracco Diagnostics, Inc. started a study entitled “A Prospective

  Multicenter Cohort Study Evaluating the Long Term Retention of Gadolinium in Human Bone

  and Skin After the Retrospective Administration of MultiHance or ProHance in Comparison

  With a Control Group Receiving No Exposure to Gadolinium.”21

           67.     Defendants Bayer HealthCare Pharmaceuticals Inc., Bayer Corporation, Bayer

  Healthcare LLC, Bracco Diagnostics, Inc., and McKesson Corporation engaged in a deliberate

  and conscious effort to disregard the obvious logical conclusion that because gadolinium toxicity

  is not caused by impaired renal function, it is thus is a danger to people without diagnosed renal
  insufficiency. These Defendants intentionally and consciously chose not to engage in immediate

  and thorough research on risks of gadolinium retention and toxicity in patients with normal renal

  function because they did not want to undermine their products thereby reducing profits.

           68.     Gadolinium toxicity is, therefore, an underreported and underdiagnosed condition.

  Over the past several years (since the link between gadolinium-based contrast agents and NSF

  was acknowledged) patients with normal renal function have been forming advocacy groups and


  20
       https://clinicaltrials.gov/ct2/show/NCT01853163
  21
       https://clinicaltrials.gov/ct2/show/NCT03108378
                                                   14
Case 1:18-cv-02134-RJD-VMS Document 86 Filed 05/27/19 Page 15 of 30 PageID #: 686



  coming forward to create awareness for their condition. Symptomatic patients often have

  documentation of high levels of gadolinium in their blood and urine long after their exposure to

  gadolinium-based contrast agents. Many patients also have tissue biopsies of various parts of

  their body that show additional evidence of retained gadolinium years after their exposure.

          69.      Some patients sent several strongly worded letters with scientifically-supported

  research data to the FDA, warning about the occurrence of gadolinium toxicity in those with

  normal renal function following injections of gadolinium-based contrast agents. Correspondence

  was confirmed as early as 2012.

          70.      In 2013, while examining non-contrast enhanced MRI images, Japanese
  researchers found evidence of retained gadolinium in the brains of patients with normal renal

  function that had previously received one or more injections of gadolinium-based contrast agents

  up to several years prior. They found that the brain had hyperintense signals in critical areas of

  the brain.22

          71.      These findings were confirmed by scientists at the Mayo Clinic in 2014 when

  autopsy studies were performed on 13 deceased individuals, all of whom had normal or near

  normal renal function and who had received six or more injections of gadolinium-based contrast

  agents in the years prior. Up to 56 mcg of gadolinium per gram of desecrated tissue were found

  within the brains of these patients.23

          72.      In July of 2015, in response to the Mayo Clinic study’s findings, the FDA issued a
  new public safety alert stating that the FDA is evaluating the risk of brain deposits from repeated

  use of gadolinium-based contrast agents used in MRIs.

          73.      In September 2017, the FDA’s medical advisory committee voted 13 to 1 in favor

  of adding a warning on labels that gadolinium can be retained in some organs, including the

  brain, even in patients with healthy kidneys.

  22
     Kanda T, Ishii K, Kawaguchi H, et al. High signal intensity in the dentate nucleus and globus pallidus on
  unenhanced T1-weighted MR images: relationship with increasing cumulative dose of a gadolinium-based contrast
  material. Radiology. 2014; 270: 834-841.
  23
     McDonald RJ, McDonald JS, Kallmes DF, et al. Intracranial gadolinium deposition after contrast-enhanced MR
  imaging. Radiology. 2015; 275:772-782.
                                                       15
Case 1:18-cv-02134-RJD-VMS Document 86 Filed 05/27/19 Page 16 of 30 PageID #: 687



         74.    On May 21, 2018, the GBCA manufacturers finally issued a joint warning to

  patients with normal kidney function. This new “Important Drug Warning” issued by Bayer,

  GE, Bracco, and Guerbet included the following:

                a. “Subject: Gadolinium from GBCAs may remain in the body for months to

                   years after injection;”

                b. A new class warning, patient counseling, and a medication guide;

                c. Warning that gadolinium is retained for months to years in several organs;

                d. Warning that the highest concentrations of retained gadolinium are found in

                   bone, followed by organs (brain, skin, kidney, liver, and spleen);
                e. Warning that the duration of gadolinium retention is longest in bone and

                   varies by organ;

                f. Warning that linear GBCAs cause more retention than macrocyclic GBCAs;

                g. Warning about reports of pathological skin changes in patients with normal

                   renal function;

                h. Warning that adverse events involving multiple organ systems have been

                   reported in patients with normal kidney function;

                i. Warning that certain patients are at higher risk:

                        i. patients with multiple lifetime doses;

                       ii. pregnant patients;

                      iii. pediatric patients;

                       iv. patients with inflammatory process;

                j. Instructions for health care providers to advise patients that:

                        i. Gadolinium is retained for months or years in brain, bone, skin, and

                           other organs in patients with normal renal function;

                       ii. Retention is greater following administration of linear GBCAs than

                           following administration of macrocyclic GBCAs.



                                                 16
Case 1:18-cv-02134-RJD-VMS Document 86 Filed 05/27/19 Page 17 of 30 PageID #: 688



         The Warning deliberately downplays the state of the evidence concerning the health

         effects of gadolinium retention.

         75.     Defendants are estopped from asserting a statute of limitations defense because all

  Defendants fraudulently concealed from Plaintiff the nature of Plaintiff’s injuries and the

  connection between her injuries and the Defendants’ tortious conduct.

         76.     The risk of gadolinium retention and physical injury such as those suffered by

  Plaintiff was knowable at the time Mutihance and Magnevist were manufactured/sold.

  Defendants Bayer HealthCare Pharmaceuticals Inc., Bayer Corporation, Bayer Healthcare LLC,

  Bracco Diagnostics, Inc., and McKesson Corporation actually knew or should have known of the
  need to issue a warning via the Changes Being Effected provision regarding the retention of

  gadolinium and risk of physical injury it causes. This information was generally available or

  reasonably obtainable in the industry. In that regard, Defendants Bayer HealthCare

  Pharmaceuticals Inc., Bayer Corporation, Bayer Healthcare LLC, Bracco Diagnostics, Inc., and

  McKesson Corporation had information from other sources such as complaints from users,

  sellers, or distributors of physical injury suffered as a result of gadolinium retention caused by

  MultiHance and Magnevist.

         77.     Defendants Bayer HealthCare Pharmaceuticals Inc., Bayer Corporation, Bayer

  Healthcare LLC, Bracco Diagnostics, Inc., and McKesson Corporation could have and should

  have used a Changes Being Effected supplement to amend their label/instructions with this

  newly acquired information.

                         FIRST CAUSE OF ACTION
                           (Against All Defendants)
    STRICT PRODUCT LIABILITY: FAILURE TO PROVIDE ADEQUATE WARNING
         78.     Plaintiff incorporates by reference and realleges each paragraph set forth above.

         79.     Defendants Bayer HealthCare Pharmaceuticals Inc., Bayer Corporation, Bayer

  Healthcare LLC, Bracco Diagnostics, Inc., and McKesson Corporation’s linear gadolinium-

  based contrast agents were defective due to inadequate warnings or instruction for use, both prior

  to marketing and post-marketing.
                                                   17
Case 1:18-cv-02134-RJD-VMS Document 86 Filed 05/27/19 Page 18 of 30 PageID #: 689



         80.     Defendants Bayer HealthCare Pharmaceuticals Inc., Bayer Corporation, Bayer

  Healthcare LLC, Bracco Diagnostics, Inc., and McKesson Corporation knew or should have

  known that their products created significant risks of serious bodily harm to consumers yet

  Defendants failed to adequately warn Plaintiff and her healthcare providers of such risks.

         81.     At all relevant times, Bayer HealthCare Pharmaceuticals Inc., Bayer Corporation,

  Bayer Healthcare LLC, Bracco Diagnostics, Inc., and McKesson Corporation were in the

  business of designing, researching, manufacturing, testing, promoting, marketing, selling, and/or

  distributing the pharmaceutical drugs Magnevist and Multihance as herein described that were

  used by Plaintiff, or has acquired entities that did the same.
         82.     Multihance and Magnevist are and were defective at the time they were

  administered to Plaintiff because they failed to contain adequate warnings or instructions because

  they did not contain information that they could be retained in people with normal renal function,

  nor information that said retention could cause physical injury, such as that suffered by Plaintiff.

         83.     Multihance and Magnevist are and were less stable than available macrocyclic

  gadolinium-based contrast agents.

         84.     Defendants Bayer HealthCare Pharmaceuticals Inc., Bayer Corporation, Bayer

  Healthcare LLC, Bracco Diagnostics, Inc., and McKesson Corporation are therefore liable by

  virtue of the following acts and/or omissions:

                 a)      Failing to adequately and correctly warn the Plaintiff, the public, and her

                         medical and healthcare providers of the dangers of MultiHance and

                         Magnevist with respect to the risk of gadolinium retention;

                 b)      Failing to disclose their knowledge that gadolinium from MultiHance and

                         Magnevist is retained for months to years in several organs;

                 c)      Failing to disclose their knowledge that higher concentrations of retained

                         gadolinium are found in bone, followed by organs (brain, skin, kidney,

                         liver, and spleen);

                 d)      Failing to disclose their knowledge that gadolinium retention is longest in

                                                   18
Case 1:18-cv-02134-RJD-VMS Document 86 Filed 05/27/19 Page 19 of 30 PageID #: 690



                   bone and varies by organ;

              e)   Failing to disclose their knowledge that linear GBCAs cause more retention

                   than macrocyclic GBCAs;

              f)   Failing to disclose their knowledge about adverse event reports involving

                   multiple organ systems in patients with normal renal function;

              g)   Failing to disclose their knowledge that certain patients are at higher risk

                   of adverse effects from linear GBCAs;

              h)   Failing to disclose their knowledge of adverse health effects patients

                   who’ve retained gadolinium develop;
              i)   Failing to disclose their knowledge that gadolinium has a tendency to cross

                   the blood-brain barrier and deposit in the neuronal nuclei of the brain;

              j)   Manufacturing, producing, promoting, formulating, creating, and/or

                   designing their linear GBCAs without thoroughly, adequately, and/or

                   sufficiently testing it – including pre-clinical and clinical testing and post-

                   marketing surveillance – for safety and fitness for use and/or dangers and

                   risks;

              k)   Marketing their linear GBCAs to Plaintiff, Plaintiff’s healthcare providers,

                   the public, and the medical and healthcare professions without adequately

                   and correctly warning and/or disclosing the existence, severity, and

                   duration of known or knowable side effects from the retention of

                   gadolinium in the brain, skin, organs, and bones;

              l)   Marketing their linear GBCAs to Plaintiff, her healthcare providers, the

                   public, and the medical and healthcare professions without providing

                   adequate instructions regarding safety precautions to be observed by users,

                   handlers, and persons who would reasonably and foreseeably come into

                   contact with, and more particularly, use, their linear GBCAs;

              m)   Marketing their linear GBCAs to Plaintiff, her healthcare providers, the

                                             19
Case 1:18-cv-02134-RJD-VMS Document 86 Filed 05/27/19 Page 20 of 30 PageID #: 691



                   public, and the medical and healthcare professions without proper warnings

                   and adequate warnings or labeling regarding adverse side effects and health

                   risks associated with the use of their linear GBCAs and the comparative

                   severity and duration of such adverse effects;

              n)   Advertising and recommending their linear GBCAs without sufficient

                   knowledge of their safety profiles;

              o)   Advertising and recommending their linear GBCAs without proper or

                   adequate rate of incidence of the prevalence of gadolinium retention and

                   associated side effects;
              p)   Representing to Plaintiff, Plaintiff’s healthcare providers, the public, and

                   the medical and healthcare professions that their linear GBCAs were

                   superior to other commercially available products designed to provide the

                   same MRI scan image contrast, when in fact they were not;

              q)   Designing, manufacturing, producing, and/or assembling their linear

                   GBCAs in a manner that was dangerous to their users;

              r)   Concealing information from Plaintiff, Plaintiff’s healthcare providers, the

                   public, other medical and healthcare professionals, and the FDA that their

                   linear GBCAs were unsafe, dangerous, and/or nonconforming with FDA

                   regulations;

              s)   Concealing from and/or misrepresenting information to Plaintiff, Plaintiff’s

                   healthcare providers, other medical and healthcare professionals, and the

                   FDA concerning the existence and severity of the risks and dangers of their

                   linear GBCAs, as compared to other commercially available MRI contrast

                   agents;

              t)   Encouraging the sale of their linear GBCAs either directly or indirectly,

                   orally or in writing, to Plaintiff and Plaintiff’s healthcare providers without

                   warning about the need for more comprehensive and regular medical

                                              20
Case 1:18-cv-02134-RJD-VMS Document 86 Filed 05/27/19 Page 21 of 30 PageID #: 692



                         monitoring than usual to ensure early discovery of potentially serious side

                         effects; and

                 u)      Representing to physicians, including but not limited to Plaintiff’s

                         prescribing physicians, that their linear GBCAs were safe and effective as

                         well as without potentially serious side effects as a result of gadolinium

                         retention.

         91.     Had Plaintiff not taken Multihance and/or Magnevist, Plaintiff would not have

  suffered injuries and damages as set forth herein. As a direct and proximate result of the foregoing

  acts and omissions, Plaintiff suffered physical and emotional damages, mental anguish, and
  diminished enjoyment of life, and will require lifelong medical treatment, monitoring, and/or

  medications.

         92.     Had Plaintiff and her medical providers been adequately warned of the risks

  associated with their GBCAs, Plaintiff would not have used MultiHance or Magnevist or agreed

  to being administered with these drugs.

         93.     Defendants Bayer HealthCare Pharmaceuticals Inc., Bayer Corporation, Bayer

  Healthcare LLC, Bracco Diagnostics, Inc., and McKesson Corporation as the manufacturers

  and/or sellers of Multihance and Magnevist had a duty to provide adequate warnings and

  instructions about the dangers Multihance and Magnevist present as a result of the retention of

  gadolinium in people’s bodies.

         94.     Defendants Bayer HealthCare Pharmaceuticals Inc., Bayer Corporation, Bayer

  Healthcare LLC, Bracco Diagnostics, Inc., and McKesson Corporation failed to provide a warning

  that a reasonably prudent manufacturer or seller in the same circumstances would have provided

  to people receiving Multihance and Magnevist.

         95.     Defendants Bayer HealthCare Pharmaceuticals Inc., Bayer Corporation, Bayer

  Healthcare LLC, Bracco Diagnostics, Inc., and McKesson Corporation failed to provide a warning

  that a reasonably prudent manufacturer or seller in the same circumstances would have provided

  to adequately communicate information on the dangers and safe use of Multihance and Magnevist

                                                  21
Case 1:18-cv-02134-RJD-VMS Document 86 Filed 05/27/19 Page 22 of 30 PageID #: 693



  to physicians, taking into account the characteristics of, and the ordinary knowledge common to,

  such prescribing physicians regarding the risks of gadolinium retention in peoples’ bodies and the

  related physical injuries.

         96.     McKesson Corporation, as the sellers of MultiHance and Magnevist had a duty to

  provide adequate warnings or instructions about the dangers MultiHance and Magnevist present

  as a result of the retention of gadolinium in people’s bodies.

         97.     McKesson Corporation failed to provide a warning that a reasonably prudent seller

  in the same circumstances would have provided to people receiving MultiHance and Magnevist.

         98.     McKesson Corporation failed to provide a warning that a reasonably prudent seller
  in the same circumstances would have provided to adequately communicate information on the

  dangers and safe use of MultiHance and Magnevist to physicians, taking into account the

  characteristics of, and the ordinary knowledge common to, such prescribing physicians regarding

  the risks of gadolinium retention in peoples’ bodies and the related physical injuries.

         99.     The risk of gadolinium retention and physical injury such as those suffered by

  Plaintiff was knowable at the time Mutihance and Magnevist were manufactured/sold. Defendants

  Bayer HealthCare Pharmaceuticals Inc., Bayer Corporation, Bayer Healthcare LLC, Bracco

  Diagnostics, Inc., and McKesson Corporation actually knew or should have known of the need to

  issue a warning via the Changes Being Effected provision regarding the retention of gadolinium

  and risk of physical injury it causes. This information was generally available or reasonably

  obtainable in the industry. In that regard, Defendants Bayer HealthCare Pharmaceuticals Inc.,

  Bayer Corporation, Bayer Healthcare LLC, Bracco Diagnostics, Inc., and McKesson Corporation

  are experts in their field. Moreover, Defendants Bayer HealthCare Pharmaceuticals Inc., Bayer

  Corporation, Bayer Healthcare LLC, Bracco Diagnostics, Inc., and McKesson Corporation had

  information from other sources such as complaints from users, sellers, or distributors of physical

  injury suffered as a result of gadolinium retention caused by MultiHance and Magnevist.

         100.    Defendants Bayer HealthCare Pharmaceuticals Inc., Bayer Corporation, Bayer

  Healthcare LLC, Bracco Diagnostics, Inc., and McKesson Corporation also breached their post-

                                                   22
Case 1:18-cv-02134-RJD-VMS Document 86 Filed 05/27/19 Page 23 of 30 PageID #: 694



  sale duty to warn. Defendants Bayer HealthCare Pharmaceuticals Inc., Bayer Corporation, Bayer

  Healthcare LLC, Bracco Diagnostics, Inc., and McKesson Corporation had knowledge, actual or

  constructive, which was available at the time of distribution so that an effective and reasonable

  supplemental warning could have been given.

         101.       Information about the danger of fibrosis and retention was reasonably available or

  obtainable at the time of distribution.

         102.       When Plaintiff was administered Multihance and Magnevist they was not misused

  or substantially altered in any way that was not reasonably foreseeable.

         103.       At the time of administration, Multihance and Magnevist were used for their
  intended purpose, which was to provide contrast to an image obtained via MRI scan.

         104.       Plaintiff was a direct and reasonably foreseeably user of Multihance and

  Magnevist.

         105.       Had    Plaintiff   and/or    her        healthcare   providers   received    adequate

  warning/instructions as alleged above, she would not have been administered Multihance and

  Magnevist, and would not have suffered injury.

         106.       Multihance and Magnevist were the proximate cause of Plaintiff’s injuries, as

  alleged herein.

         107.       The   Multihance    and     Magnevist        received   by   Plaintiff   lacked   such

  warnings/instructions as specified above when it left Defendants Bayer HealthCare

  Pharmaceuticals Inc., Bayer Corporation, Bayer Healthcare LLC, Bracco Diagnostics, Inc., and

  McKesson Corporation’s control.

         108.       Multihance and Magnevist were defective due to inadequate warnings or

  instruction for use, both prior to marketing and post-marketing.

         109.       Defendants Bayer HealthCare Pharmaceuticals Inc., Bayer Corporation, Bayer

  Healthcare LLC, Bracco Diagnostics, Inc., and McKesson Corporation knew or should have

  known that their products created significant risks of serious bodily harm to consumers, yet they

  failed to adequately warn consumers and their healthcare providers of such risks.

                                                       23
Case 1:18-cv-02134-RJD-VMS Document 86 Filed 05/27/19 Page 24 of 30 PageID #: 695



         110.    As a result of Defendants Bayer HealthCare Pharmaceuticals Inc., Bayer

  Corporation, Bayer Healthcare LLC, Bracco Diagnostics, Inc., and McKesson Corporation’s

  failure to provide adequate warnings for their products, Plaintiff was unknowingly injected with

  dangerous linear GBCAs which the Defendants manufactured, designed, sold, supplied, marketed,

  or otherwise introduced to Plaintiff.

         111.    The linear GBCAs injected into Plaintiff are the legal cause of Plaintiff’s serious

  physical injuries, harm, damages, and economic loss. Plaintiff will continue to suffer such harm,

  damages, and economic loss in the future.

         112.    The foregoing acts, conduct, and omissions of Defendants Bayer HealthCare
  Pharmaceuticals Inc., Bayer Corporation, Bayer Healthcare LLC, Bracco Diagnostics, Inc., and

  McKesson Corporation were vile, base, willful, malicious, wanton, oppressive and fraudulent, and

  were done with a conscious disregard for the health, safety and rights of Plaintiff and other users

  of Defendants’ products, and for the primary purpose of increasing Defendants’ profits.

         113.    Multihance and Magnevist are designed in such a way that, when used as intended,

  it causes serious, permanent and devastating injuries to patients who receive it. Defendants Bayer

  HealthCare Pharmaceuticals Inc., Bayer Corporation, Bayer Healthcare LLC, Bracco Diagnostics,

  Inc., and McKesson Corporation acted unreasonably in their design of the product in that they

  failed to adopt a safer design, such as a macrocyclic design, for their contrast agent even though

  it was practical, feasible, and an otherwise reasonable alternative design or formulation that would

  have prevented or substantially reduced the risk of harm without substantially impairing the

  usefulness, practicality, or desirability of Multihance and Magnevist.

         114.    Multihance and Magnevist did not perform as safely as an ordinary patient would

  expect when used in their intended manner or in a manner reasonably foreseeable.

         115.    The risks of Multihance and Magnevist outweigh their benefits.

         116.    There were numerous safer alternatives and macrocyclic agents that in reasonable

  probability would have prevented or significantly reduced the risk of personal injuries suffered by

  Denise McGrath without substantially impairing its utility and such safer alternative designs were

                                                  24
Case 1:18-cv-02134-RJD-VMS Document 86 Filed 05/27/19 Page 25 of 30 PageID #: 696



  economically and technologically feasible at the time the products left control of Defendants

  Bayer HealthCare Pharmaceuticals Inc., Bayer Corporation, Bayer Healthcare LLC, Bracco

  Diagnostics, Inc., and McKesson Corporation by the application of existing or reasonably-

  achievable scientific knowledge.

          117.    Any warnings actually provided Defendants Bayer HealthCare Pharmaceuticals

  Inc., Bayer Corporation, Bayer Healthcare LLC, Bracco Diagnostics, Inc., and McKesson

  Corporation did not sufficiently and/or accurately reflect the symptoms, type, scope, severity,

  and/or duration of these side effects, particularly the risk of retention and fibrosis.

          118.    Defendants Bayer HealthCare Pharmaceuticals Inc., Bayer Corporation, Bayer
  Healthcare LLC, Bracco Diagnostics, Inc., and McKesson Corporation failed to properly and

  adequately warn and instruct Plaintiff and her health care providers as to the risks and benefits of

  Multihance and Magnevist , given the Plaintiff’s conditions and need for information.

          119.    Without adequate warnings of these side effects, Multihance and Magnevist are

  not reasonably fit, suitable, or safe for its reasonably anticipated purpose.

          120.    Defendants Bayer HealthCare Pharmaceuticals Inc., Bayer Corporation, Bayer

  Healthcare LLC, Bracco Diagnostics, Inc., and McKesson Corporation intentionally, recklessly,

  and maliciously misrepresented the safety, risks and benefits of Multihance and Magnevist in

  order to advance their own financial interests, with wanton and willful disregard for the rights and

  health of Plaintiff.

          121.    Further, Defendants Bayer HealthCare Pharmaceuticals Inc., Bayer Corporation,

  Bayer Healthcare LLC, Bracco Diagnostics, Inc., and McKesson Corporation misrepresented

  facts as set forth herein concerning the characters or qualities of the Multihance and Magnevist

  that would be material to her prescribers and purchasers of the product.

          122.    Defendants Bayer HealthCare Pharmaceuticals Inc., Bayer Corporation, Bayer

  Healthcare LLC, Bracco Diagnostics, Inc., and McKesson Corporation’s misrepresentations were

  made to potential prescribers and/or purchasers and/or users as members of the public at large.

          123.    As a purchaser and user, Plaintiff and/or her healthcare providers reasonably relied

                                                    25
Case 1:18-cv-02134-RJD-VMS Document 86 Filed 05/27/19 Page 26 of 30 PageID #: 697



  on the misrepresentations and omissions.

         124.    Defendants Bayer HealthCare Pharmaceuticals Inc., Bayer Corporation, Bayer

  Healthcare LLC, Bracco Diagnostics, Inc., and McKesson Corporation improperly, negligently,

  falsely, and deceptively misrepresented or knowingly omitted, suppressed, or concealed facts of

  such materiality regarding the safety and efficacy of Multihance and Magnevist to and/or from

  the FDA, that had the FDA known of such facts, Multihance and Magnevist would have never

  been approved with the warnings and instructions for use that accompanied them and/or were

  provided to the prescribing physicians and the public, so that Multihance and Magnevist would

  not have been prescribed to nor used by Plaintiff.
         125.    Because Defendants Bayer HealthCare Pharmaceuticals Inc., Bayer Corporation,

  Bayer Healthcare LLC, Bracco Diagnostics, Inc., and McKesson Corporation knowingly withheld

  and/or misrepresented information required to be submitted under FDA regulations, which

  information was material and relevant to the harm in question, that these decisions were

  economically driven manipulation of the post market regulatory process, and that Defendants

  Bayer HealthCare Pharmaceuticals Inc., Bayer Corporation, Bayer Healthcare LLC, Bracco

  Diagnostics, Inc., and McKesson Corporation knew or should have known in the post marketing

  phase that Multihance and Magnevists’s label was inadequate based on the label warning updating

  requirements of the FDA, no statutory presumptions in favor of Defendants Bayer HealthCare

  Pharmaceuticals Inc., Bayer Corporation, Bayer Healthcare LLC, Bracco Diagnostics, Inc., and

  McKesson Corporation are warranted.

         126.    Despite the fact that Defendants Bayer HealthCare Pharmaceuticals Inc., Bayer

  Corporation, Bayer Healthcare LLC, Bracco Diagnostics, Inc., and McKesson Corporation knew

  or should have known that Multihance and Magnevist caused unreasonably dangerous side effects,

  they continued to market, manufacture, distribute, and/or sell Multihance and Magnevist to

  consumers, including Plaintiff.

         127.    Plaintiff and Plaintiff’s healthcare providers were therefore forced to rely on safety

  information that did not accurately represent the risks and benefits associated with the use of linear

                                                   26
Case 1:18-cv-02134-RJD-VMS Document 86 Filed 05/27/19 Page 27 of 30 PageID #: 698



  GBCAs as compared to other products already commercially available to provide the same

  services.

         128.    Defendants Bayer HealthCare Pharmaceuticals Inc., Bayer Corporation, Bayer

  Healthcare LLC, Bracco Diagnostics, Inc., and McKesson Corporation failed to comply with

  federal requirements. Specifically, it is believed that they failed to timely report adverse events;

  failed to timely conduct investigations and analyses; failed to timely report any and all information

  concerning Multihance and Magnevists’s risks and side effects; failed to timely and fully inform

  the FDA of unanticipated side effects, increases in the incidence of side effects, or the products’

  failures necessitating a labeling, manufacturing, or design modification; failed to conduct
  necessary design validation and sold a misbranded and adulterated product.

         129.    Had Plaintiff not taken Multihance and Magnevist, Plaintiff would not have

  suffered injuries and damages as set forth herein. As a direct and proximate result of the foregoing

  acts and omissions, Plaintiff suffered physical and emotional damages

         130.    As a result of Defendants Bayer HealthCare Pharmaceuticals Inc., Bayer

  Corporation, Bayer Healthcare LLC, Bracco Diagnostics, Inc., and McKesson Corporation’s

  failure to provide adequate warnings for their products, Plaintiff was unknowingly injected with

  dangerous linear gadolinium-based contrast agents which the Defendants manufactured, designed,

  sold, supplied, marketed, or otherwise introduced into the stream of commerce.

         131.    The linear GBCAs injected into Plaintiff are the legal cause of Plaintiff’s serious

  physical injuries, harm, damages, and economic loss. Plaintiff will continue to suffer such harm,

  damages, and economic loss in the future.

         132.    The foregoing acts, conduct and omissions of Defendants were vile, base, willful,

  malicious, wanton, oppressive and fraudulent, and were done with a conscious disregard for the

  health, safety and rights of Plaintiff and other users of Defendants’ products, and for the primary

  purpose of increasing Defendants’ profits. As such, Plaintiff is entitled to exemplary or punitive

  damages.
                                  SECOND CAUSE OF ACTION
                                    (Against All Defendants)
                                                   27
Case 1:18-cv-02134-RJD-VMS Document 86 Filed 05/27/19 Page 28 of 30 PageID #: 699


                                           NEGLIGENCE
         85.     Plaintiff incorporates by reference and realleges each paragraph set forth above.

         86.     Defendants had a duty to exercise reasonable care in the design, formulation,

  testing, manufacture, labeling, marketing, sale and distribution of their linear gadolinium-based

  contrast agents. In particular, they had a duty to assure that their products did not pose an

  unreasonable risk of bodily harm and adverse events.

         87.     Defendants failed to exercise reasonable care in the design, formulation,

  manufacture, sale, testing, marketing, or distribution of their linear gadolinium-based contrast

  agents in that they knew or should have known that these products could cause significant bodily

  harm or death, and were not safe for use by consumers.

         88.     Defendants failed to exercise ordinary care in the labeling of their linear

  gadolinium-based contrast agents and failed to issue to consumers and their health care providers

  adequate warnings concerning the risks of serious bodily injury due to the use of linear GBCAs.

         89.     Despite the fact that Defendants knew or should have known that their linear

  gadolinium-based contrast agents posed a serious risk of bodily harm to consumers, Defendants

  unreasonably continued to manufacture and market linear gadolinium-based contrast agents and

  failed to exercise reasonable care with respect to post-sale warnings and instructions for safe use.

         90.     At all relevant times, it was foreseeable to Defendants that consumers like

  Plaintiff would suffer injury as a result of Defendant’s failure to exercise ordinary care as

  described above.

         91.     Defendants are liable for their absence and inadequacy of a warning of latent

  dangers resulting from the foreseeable uses of Magnevist and MultiHance of which they knew or

  should have known, and for breaching their post-sale duty to warn.

         92.     Defendants Bayer HealthCare Pharmaceuticals Inc., Bayer Corporation, and

  Bayer Healthcare LLC, Bracco Diagnostics, Inc., and McKesson Corporation (hereinafter

  “Defendants”), failed to warn Plaintiff and her healthcare providers of the risks of gadolinium

  retention (following administration of their linear GBCAs Magnevist and MultiHance) in

                                                   28
Case 1:18-cv-02134-RJD-VMS Document 86 Filed 05/27/19 Page 29 of 30 PageID #: 700



  patients with normal kidney function, and the risks of gadolinium retention in multiple organs

  (brain, heart, liver, kidney, bones, and skin), and resulting fibrosis in organs, bone, and skin, and

  its tendency to cross the blood-brain barrier and deposit in the neuronal nuclei of the brain.

         93.      As a result of Defendants’ breaches of the above-mentioned duties, Plaintiff was

  injured.

         94.      Plaintiff did not learn of the potential cause of her injuries until April 2016.

         95.      As a direct and proximate result of Defendants’ negligence, Plaintiff has suffered

  physical injuries, emotional injuries, harm, non-economic and economic damages, and economic

  loss, and will continue to suffer such harm, damages, and economic loss in the future.

                                        PRAYER FOR RELIEF

  WHEREFORE, Plaintiff prays for relief as follows:

               a) Non-economic damages including pain, suffering, emotional distress, loss of

                  enjoyment of life, and other non-economic damages in an amount to be

                  determined at trial of this action;

               b) Economic damages including past and future medical expenses, past and future

                  loss of income, loss of earning capacity, and other economic damages in an

                  amount to be determined at trial of this action;

               c) Punitive damages as allowed by law and in an amount to be determined at the

                  time of trial of this action;
               d) Pre-judgment and post-judgment interest;

               e) Attorneys’ fees, expenses, and costs; and

               f) Such further relief as this Court deems necessary, just, and proper.

                                     DEMAND FOR JURY TRIAL

         In addition to the above, Plaintiff hereby demands a trial by jury for all causes of action

  and issues that can be tried by a jury.

  Dated: March 27, 2019                           CUTTER LAW, P.C.



                                                    29
Case 1:18-cv-02134-RJD-VMS Document 86 Filed 05/27/19 Page 30 of 30 PageID #: 701


                                              By:
                                                        Todd A. Walburg

                                              Todd A. Walburg (Pro Hac Vice)
                                              401 Watt Avenue
                                              Sacramento, CA 95864
                                              Tel: (916) 290-9440
                                              Fax: (916) 588-9330
                                              Email: twalburg@cutterlaw.com
                                              Attorneys for Plaintiff Denise McGrath

                                CERTIFICATE OF SERVICE

          I, Todd A. Walburg, an attorney, hereby certify that on March 27, 2019, a copy of this

   SECOND AMENDED COMPLAINT was filed electronically. Notice of this filing will be sent

   to all parties by operation of the Court’s CM/ECF.



                                                        /s/ Todd A. Walburg
                                                        Todd A. Walburg




                                                 30
